          Case 7:20-cv-04274-PMH Document 43 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MONICA ANGULO-PEREZ,
                          Plaintiff,                        ORDER
                    -against-
                                                            20-CV-04274 (PMH)
SPECIALIZED LOAN SERVICING, LLC,
et al.,
                          Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Court has been informed that the remaining parties have reached a settlement in

principle in this case. (Doc. 42). Accordingly, it is hereby ORDERED that this action is dismissed

without costs and without prejudice to restoring the action to the Court’s calendar, provided the

application to restore the action is made within sixty (60) days of this Order. Any application to

reopen filed after sixty (60) days from the date of this Order may be denied solely on that basis.

Any pending motions are DISMISSED as moot, and all conferences are CANCELLED.



Dated:    New York, New York
          December 1, 2020

                                                PHILIP M. HALPERN
                                                United States District Judge
